Haebis, J.
If ingenuity in argument, and zeal and earnestness in defence of an unfortunate client, should entitle one to success, our young brother Bacon might claim, fairly, a new trial. In addition, a very touching appeal was made to us by the very distinguished gentleman, (Mr. A. II. Stephens) who represented Mr. Bacon in the concluding argument. The youth of Phillips; his volunteering before he had attained the military age, in the Confederate service; his contin. uance in it through the war, until the capitulation of its armies; his being disbanded at a .distance from the rural home of his boyhood — where his poor, aged, and respectable parents still reside — without money, or friends to watch over or assist him to return to them; thrown suddenly amongst men who had been made reckless of right by war and its bad morals; that he was rather to be pitied for youthful indiscretion than punished for deliberate crime,— *506were all presented in such a manner as to stimulate us to a very careful examination of the record, that if there could be found any material error, the .prisoner might have its full benefit.
It pains us to say, that independently of the testimony of Scott, the watchman, whom it was sought by construction to make an accomplice, the complicity of accused in the larceny from the cars was sufficiently established to authorize the verdict of the jury.
TIad Scott been held by the Judge to have been an accomplice, still, he would have been a competent witness; and upon his testimony, corroborated by circumstances, a verdict of guilty could be rendered, under our Code.
We coincide with the ruling of Judge Cole, that the objections made to Scott were matters which went to his credibility, and to be decided by the jury, and did not affect his competency.
The long and successful administration of this veteran of the circuit bench, together with a personal knowledge of his remarkable assiduity and caution in investigation, entitle his opinions, at all times, to the highest respect; and I do not hesitate to say, that nothing but a very strong conviction of error would induce a dissent to any judgment rendered by him.
'Judgment affirmed.